Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 14, 2022, claims 1, 16, 29 and 30 has been amended, and claims 1-30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 8 paragraph 3 -  page 12 (all), filed March 14, 2022, with respect to claims 1-30  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to amended claims 1, 16, 29 and 30 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Namba (US Pub. No.:2019/0335494).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No.: 2019/174571), and further in view of Namba (US Pub. No.:2019/0335494).

As per claim 1, Deenoo disclose A method for wireless communication at a user equipment (UE), comprising: 
transmitting, to a base station during a connection establishment procedure, a UE message, the UE message in a random access comprising an indication of support for a plurality of connected modes, wherein the plurality of connected modes comprises a first connected mode (see para. 0124, 0160, 0355, 0357,  a first transmission include control plane messaging (e.g., to establish/resume an RRC connection), the first transmission include MAC control information and/or similar (e.g., to indicate a use for further transmission resources), and the WTRU initiate a procedure to (re-)establish an RRC connection with the network, when data becomes available for uplink transmission, see also para. 0162, 0164, a WTRU indicate a request to move to a light connectivity state when it accesses the system (e.g., based on its capability and/or its type of service / an indication of support for a plurality of connected modes, see Abstract for UE modes),  also para. 0355, the WTRU perform RACH, send an RRC message for RAN PA update in msg3, the WTRU receive successful acknowledgment from a network, e.g., in a msg4 and/or similar, the WTRU perform a RAN PA update using one or more of the data transfer mechanisms while staying in INACTIVE state, see also para. 0382, 0438, 0442, 0446, 0449); 
receiving, based at least in part on the UE message, a configuration message from the base station configuring resources for the UE to use while operating in the first connected mode (see para. 0105, 0109, 0130, 0138, 0164-0165, 0179, 0183, 0190, 0250-0251, 0355, 0370, 0438,  a WTRU may be configured with common and/or dedicated resources to perform data transfer while staying in a light connected state. Common resources associated with light connectivity may be provisioned by configuration that may be applicable to more than one cell, common resources and/or dedicated resources is grant-less resources. A WTRU perform contention based data transfer, for example, when resources may be common to a plurality of WTRUs, the resources may be semi-static resources, the resources may be asynchronous resources, wherein a WTRU might not be time synchronized on an UL to use light connectivity resources, the WTRU is consider common and/or dedicated resources to be associated (e.g., only) with a serving cell where the WTRU entered light connected state); and 
performing a grantless communication with the base station while operating in the first connected mode and using the configured resources (see para.  0164, 0179, 0183, 0187, 0251, 0256, 0355, 0370, 0438,  common resources and dedicated resources are grant-less resources, the WTRU perform contention based data transfer, when resources are common to a plurality of WTRUs, resources are semi-static resources, resources may be asynchronous resources, wherein a WTRU might not be time synchronized on an UL to use light connectivity resources. Also, the WTRU is configured with plurality of access types for data transfer in INACTIVE state (e.g., 2-step random access, 4-step random access, contention based access, grant-less access, scheduled access).

Although Deenoo disclose transmitting, to a base station during a connection establishment procedure, a UE message, the UE message in a random access comprising an indication of support for a plurality of connected modes, wherein the plurality of connected modes comprises a first connected mode;

Deenoo however does not explicitly disclose  transmitting, to a base station during a connection establishment procedure, a UE message in “a random access procedure message”;

Namba however disclose transmitting, to a base station during a connection establishment procedure, a UE message in “a random access procedure message” (see Fig.5, para. 0035, first, in the step 501, the radio terminal apparatus to which no radio resources are allocated uses an available random access channel to transmit a random access preamble including short information from the radio terminal apparatus to the radio base station apparatus. The information included in the random access preamble  include values randomly selected from several values based on the information notified by the radio base station apparatus, also per para. 0036-0039 Fig.1A-1B, information required for radio resource allocation is transmitted in addition to the data to be transmitted at the initial transmission by using the grant-less communication scheme, see also Fig.6, Fig.7A-7B, para. 0041, 0042).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, to a base station during a connection establishment procedure, a UE message in “a random access procedure message”;, as taught by Namba, in the system of Deenoo, so as that when a wireless terminal device 407 enters an idle state, connection is temporarily suspended when there is no radio resource allocation in the connected state, and the connection context is saved while the connection is stopped, and saved when the connection is resumed. By reusing the context, the connection can be reconstructed with a fewer sequence than the procedure for constructing the connection. In order to identify the context that is saved when this connection is resumed, a session ID corresponding to this connection is prepared, and when the connection is temporarily suspended or the connection is resumed, this session ID is specified and the context is saved and restored, see Namba, paragraphs 6-8.

As  per claim 2, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein the first connected mode is associated with grantless resource scheduling and free of at least one of acknowledgment feedback messaging, or a configured control channel, or mobility management, or channel performance measurement and reporting, or a combination thereof (see paragraphs 119,130,138,157, 172,192,268, 287, 289,290,304-325,355,360,370,  a WTRU is configured with common and/or dedicated resources to perform data transfer while staying in a light connected state, common resources associated with light connectivity are provisioned by configuration that is applicable to more than one cell, common resources and/or dedicated resources are grant-less resources, the WTRU perform contention based data transfer, when resources may be common to a plurality of WTRUs, resources are semi-static resources, resources are asynchronous resources, wherein a WTRU might not be time synchronized on an UL to use light connectivity resources, the WTRU consider common and/or dedicated resources to be associated (e.g., only) with a serving cell where the WTRU entered light connected state).

As per claim 17, claim 17 is rejected the same way as claim 2.

As  per claim 3, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose: configuring the UE message to identify the first connected mode as a preferred connected mode of the UE (see para. 0149,  a WTRU enter a light connected state based on a WTRU battery level and/or power saving settings, a WTRU enter light connected state when a battery level may be below a certain threshold, a WTRU may enter light connected state based on a power saving settings/preferences (e.g., a WTRU may prioritize using light connected state for data transfers when configured to save power while the WTRU is prefer transitioning to a CONNECTED mode to maximize performance)).

As per claim 18, claim 18 is rejected the same way as claim 3.

As  per claim 4, the combination of Deenoo and Namba disclose the method of claim 1.

Namba further disclose refraining from performing reference signal transmissions in conjunction with performing the grantless communication with the base station based at least in part on the UE operating in the first connected mode (see Fig.5, para. 0036, when using the grantless communication method, transmission of transmission data is newly started without transmission of information such as a 501 random access preamble for requesting a resource and a 503 resource request / refraining from performing reference signal transmissions. That is, transmission of new transmission data is started without prior allocation of radio resources, see also Fig.7, para. 0042,  after determining that the connection information is held, the wireless terminal apparatus includes a detection preamble, a session identifier, and user data for identifying the grantless communication system in 802 in the grantless communication system / refraining from performing reference signal transmissions in conjunction with performing the grantless communication. The packet is transmitted to the radio base station apparatus. The radio base station apparatus that has received this packet confirms that the session identifier and user data included in this packet can be correctly demodulated and decoded. It is determined whether it corresponds to the stored connection information. When this session identifier corresponds to the connection information held by itself, the radio base station apparatus recovers this connection and processes the user data transmitted together with this session identifier as having been performed in this connection).

As  per claim 5, the combination of Deenoo and Namba disclose the method of claim 1.

Namba further disclose determining, at a first protocol layer of the UE, that the grantless communication has failed in a second protocol layer of the UE; and performing, at the first protocol layer of the UE, a retransmission of the grantless communication with the base station (see Fig. 1 (b), para. 0039-0040, the wireless terminal apparatus transmits a packet including a detection preamble, a session identifier, and user data for identifying that the transmission is based on the grantless communication scheme in 103 to the wireless base station apparatus. Upon receiving this packet, the radio base station apparatus demodulates and decodes each of the session identifier and user data included in the packet, and checks whether each of the session identifier and user data has been correctly demodulated and decoded. When the demodulation and decoding of the session identifier succeeds and the demodulation and decoding of user data fails, the radio base station apparatus transmits NACK and radio resource allocation information for retransmission to the radio terminal apparatus at 104. Since the session identifier has been correctly received, it is possible to identify which wireless terminal device has used which connection to receive a packet, and therefore, it is possible to allocate wireless resources for communication using this connection. The wireless terminal device that has received the NACK and retransmission radio resource allocation knows that transmission using the previous grantless communication scheme has failed, and then uses the retransmission radio resource allocated in 105 to Resend data. The radio base station apparatus that has received the retransmitted user data using the allocated radio resource confirms that the user data has been successfully demodulated and decoded, and transmits an ACK to the radio terminal apparatus at 106).

As per claim 19, claim 19 is rejected the same way as claim 4.

As  per claim 6, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose determining that at least one of a mobility of the UE is below a threshold, or that the UE has an amount of data below a threshold, or a combination thereof; and refraining from performing mobility management while operating in the first connected mode and based at least in part on the determining (see para. 0172, 0205, 0206, 0304-0309, a WTRU suspends data transmission, for example, when autonomous mobility may (e.g., does) result in a cell change. The WTRU resumes a data transfer in a target cell, for example, after completion of autonomous mobility).

As per claim 20, claim 20 is rejected the same way as claim 6.

As  per claim 7, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose transitioning from the first connected mode to a second connected mode based at least in part on expiry of a radio resource control (RRC) connection lease, or expiry of a data inactivity timer, or upon receipt of a signal indicating for the UE to transition from the first connected mode to the second connected mode, or a combination thereof (see para. 0143, 0145, 0164-0165, 0179, 0372, the WTRU starts a timer using value t one or more, or each, time it performs a transmission when in the RRC INACTIVE state (e.g., light connected and/or equivalent). For example, the WTRU may be configured to refrain from performing further transmission in the RRC INACTIVE state while the timer running. For example, the WTRU may start the timer for transmissions that contain user plane data, but for transmission that have just control plane data. In this manner, the timer may be used to enable transmission of a specific amount of user plane data without involving a L3/RRC state change and/or perhaps the use of L3/RRC signaling (e.g., except possibly to convey an identity associated with the WTRU and/or the WTRU's context) ).

As per claim 21, claim 21 is rejected the same way as claim 7.

As  per claim 8, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein the UE message is transmitted as part of a random access channel (RACH) message A (msgA), or a RACH message 3 (msg3), or a UE assistance information message, or a combination thereof (see para. 0355, a WTRU performs a RAN paging area update without leaving light connected state, the WTRU perform RACH, send an RRC message for RAN PA update in msg3).

As per claim 22, claim 22 is rejected the same way as claim 8.

As  per claim 9, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein the grantless communication comprises uplink communication, downlink communication, or a combination thereof (see para. 0243, 0244, 0251, 0359,  0370, a WTRU  transition to connected mode using one or more dedicated resources, based on the existence of one or more factors, such as one or more of: where/when there is an UL data arrival during a light connected state; when/where a WTRU is configured with one or more dedicated resources for light connectivity operation and/or the validity of those resources has not expired).

As  per claim 10, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein: the first connected mode comprises a radio resource control (RRC) inactive mode; and the plurality of connected modes comprises an RRC connected mode, an RRC connected lite mode, the RRC inactive mode, and an RRC idle mode (see para. 0116. 0123, 0136-0142, a WTRU implicitly transition to a light connectivity state, the WTRU in connected mode/state initiates transition to light connectivity. A transition implicit (e.g., it might not involve signaling to the network). A WTRU and a network may pre-agree on and/or preconfigure set of rules for implicit transition to light connectivity. A WTRU in a connected state may receive and/or store configuration aspects related to light connectivity. A WTRU may move to light connected state and/or activate the stored light connectivity configuration based on one or more rules).

As per claim 23, claim 23 is rejected the same way as claim 10.

As  per claim 11, the combination of Deenoo and Namba disclose the method of claim 2.

Deenoo further disclose wherein the configured control channel comprises at least one of a physical downlink control channel (PDCCH), or a physical uplink control channel (PUCCH), or a combination thereof (see para. 0454, the WTRU is configured with one or more functions associated to the RRC CONNECTED state when in NR-INACTIVE state, and the WTRU is configured with dedicated resources for scheduling request (e.g., D-SR on PUCCH and/or equivalent)).

As per claim 24, claim 24 is rejected the same way as claim 11.

As  per claim 12, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein the configured resources comprise at least one of a semi-persistent scheduling (SPS) resources for grantless downlink communications, or a configured grant (CG) for grantless uplink communications, or a combination thereof (see para. 0131, protocol state aspect(s) may include, for example, state variables, outstanding grants, semi-persistent grants, DRX state, pending transmissions/retransmissions/feedback/triggers (e.g., polls, status reports), status of buffers (e.g., ARQ buffer, HARQ buffer, discard buffer), security context, header compression context, status of timers (e.g., running, expired, stopped) ).

As per claim 25, claim 25 is rejected the same way as claim 12.

As  per claim 13, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein the UE message comprises an RRC resume message of a RACH msg3 (see para. 0160, 0190, 0210, a WTRU performs a RAN PA update procedure by one or more of: using data transfer mechanisms (e.g., while staying in the inactive state); performing a reconnection and/or resume procedure (for example, the reconnection and/or resume procedure may explicitly and/or implicitly indicate the RAN PA update from the WTRU; the WTRU may include one or more of: a WTRU identity, a source cell ID, and/or an identity of previous RAN area, etc. in the resume and/or reconnection message) perhaps for example when a RAN PA update is initiated; performing a RAN PA update in combination with a tracking area update procedure; and/or initiating a connection (re-)establishment (and/or equivalent) for the purpose of performing a RAN PA update.).

As per claim 26, claim 26 is rejected the same way as claim 13.

As  per claim 14, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose transmitting, to the base station, information for scheduling subsequent data transmissions comprising one or more of a buffer status report, a preferred beam index, a beam measurement report, a power headroom report, a mobility state, or a combination thereof, wherein the information for scheduling subsequent data transmissions is transmitted in one of a RACH msg3 or a RACH message 5 (msg5) (see para. 0131, 0246, a WTRU provides scheduling assistance to a network during a reconnection procedure, the WTRU includes one or more of the following: a buffer status report (e.g., with a reconnection request); latency requirements/status (e.g., with a reconnection request); layer 2 status (e.g., RLC/PDCP status); a WTRU identity (e.g., associated with light connection); a context identifier (e.g., may be associated with the WTRU and/or a context for a WTRU); a reason for reconnection (e.g., mobile originated (mo)-signaling (such as RAN PA update and/or NAS signaling), mo-data and/or response to RAN paging); and/or an indication of the DRBs/flows to be resumed for data transfer).

As per claim 27, claim 27 is rejected the same way as claim 14.

As  per claim 15, the combination of Deenoo and Namba disclose the method of claim 1.

Deenoo further disclose wherein one or more parameters associated with the configured resources are received in a Release-Config message (see para. 0145, 0152, a command is signaled in a variety of ways,  a command is signaled by an RRC connection release with explicit indication for light connectivity (e.g., ReleaseCause as ‘light connectivity setup’)).

As per claim 28, claim 28 is rejected the same way as claim 15.

As  per claim 16, is rejected the same way as claim 1.

As per claim 29, claim 29 is rejected the same way as claim 1. Deenoo also disclose  An apparatus for wireless communication at a user equipment (UE) (see Fig.1A, Fig.1B, a WTRU 102 ), comprising: a processor (see Fig.1B, a processor 118).

As per claim 30, claim 30 is rejected the same way as claim 1. Deenoo also disclose  An apparatus for wireless communication at a base station (see Fig.1A, base station 114 a), comprising: a processor (see Fig.1A, base station 114 a with a CPU/a processor), memory  (see Fig.1A, base station 114 a with a memory for storing).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adjakple (US Pub. No.:2017/0311278) – see para. 0147, “RRC_Grant_Less state 212 is a connected state. In a first scenario, RRC context exists but no signaling connection (dedicated or common) exists, no resources are allocated for it, no data radio bearer (DRB) connection exists, and DRB cannot be established in this state. RRC_Grant_Less state 212 is similar to RRC_IDLE state 210 in the sense that it has the attributes of RRC_IDLE state 210. A difference with RRC_IDLE state is that for RRC_Grant_Less state 212 there may be grant-less uplink data transfer. The UE location may also be known at Radio Access Network registration area (RRA) or routing area level. Furthermore, the UE location may also be known at the RRA anchor node level, which is discussed in more detail below. This latest attribute minimizes paging signaling load. It should be noted that paging is the second contributor to the signaling load in the existing LTE/LTE-Advance networks. The mobility metric may include info like the number of cell reselections occurring during a specified time period, whereas the “speed metric” is primarily based on the velocity or acceleration of the UE. Another mobility metric may include number of handovers occurring during a specified time period. This metric may be applicable for UEs in a connected state, while the count of cell reselections would be applicable for UEs in the idle or inactive state. Speed metrics may be used and include distance travelled per time unit (e.g., miles/hour, kilometers/hours) as well as the acceleration (i.e., the rate of change of the device speed). The UE uses such thresholds to decide on the UE mobility level (e.g., mobility state) and whether or not the UE should perform location update upon cell change or upon RRA change.”.







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469